Exhibit 16.1 Our ref.: PS/BL/B397/ABA2 January 9, 2013 Securities and Exchange Commission treet, NE Washington DC 20549 United States Dear Sirs, BIOSTAR PHARMACEUTICALS, INC. We have read Item 4.01(a) of Biostar Pharmaceuticals, Inc’s Form 8-K, which discusses the resignation of Mazars CPA Limited as its independent registered public accounting firm, and we agree with the statements made therein. Yours faithfully, /s/ Mazars CPA Limited Mazars CPA Limited Certified Public Accountant Mazars CPA Limited 42ND Floor, Central Plaza, i8 Harbour Road, Wanchai, Hong Kong Tel : (852) 2909 5555 - Fax: (852) 2810 0032 - info@mazars.com.hk - www.mazars.cn
